Case 1:12-cv-10291-WGY Document 281 Filed 07/29/19 Page 1of5

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

BRUCE SMITH, PAUL JOSEPH,

MARTIN JOSEPH, KIM GADDY,

BRIAN KEITH LATSON,

LEIGHTON FACEY, MARWAN MOSS, and
LATEISHA ADAMS,

 

Plaintiffs,
Vv. CIVIL ACTION
NO. 12-10291-WGY
CITY OF BOSTON,
Defendant.
YOUNG, D.J. July 29, 2019
ORDER

On June 21, 2019, Bruce Smith, Paul Joseph, Martin Joseph,
Kim Gaddy, Brian Keith Latson, Leighton Facey, Marwan Moss, and
LaTeisha Adams (collectively, “the Officers”) moved this Court
to allow Stanley Desmesmin (“Desmesmin”), Kenneth Sousa
(“Sousa”), and William Woodley (“Woodley”) to intervene in this
case pursuant to Federal Rule of Civil Procedure 24 or, as an
alternative, permit the Officers to amend their complaint to
include Desmesmin, Sousa, and Woodley. Pls.’ Partially

Assented-To Mot. Intervene & Supporting Mem. Law (“Mot.
Intervene”) 1, 5, ECF No. 267. The City of Boston (the “City”)

submitted an opposition to the Officers’ motion to intervene on
Case 1:12-cv-10291-WGY Document 281 Filed 07/29/19 Page 2 of5

July 2, 2019. Def.’s Partial Opp’n Pls.’ Mot. Intervene (“Opp’n
Mot. Intervene”), ECF No. 275. On July 9, 2019, this Court
granted the Officers’ motion to intervene to the extent that the
City assented.1 Order, ECF No. 276. The Court took the question
as to whether to allow Desmesmin also to intervene under
advisement. Electronic Order, ECF No. 276. The Officers filed
their reply to the City’s opposition on July 17, 2019, in which
they requested, as an alternative to granting their motion to
intervene, that this Court stay consideration of that motion
pending the Massachusetts Commission Against Discrimination’s
determination as to whether to provide Desmesmin with a private
right-to-sue letter. Reply Supp. Pls.’ Partially Assented-To
Mot. Intervene (“Reply Mot. Intervene”) 2 n.1, ECF No. 280.

After careful consideration, the Court STAYS the Officers’
motion to intervene with respect to Desmesmin, ECF No. 267,
pending the Massachusetts Commission Against Discrimination’s
procedural action on Desmesmin’s Charge of Discrimination, see
Reply Mot. Intervene, Ex. A, Charge of Discrimination, ECF No.
280-1.

Here, Desmesmin seeks to advance a claim of disparate
impact pursuant to both Title VII of the Civil Rights Act of

1964 and Massachusetts General Laws chapter 151B. See id. at 4.

 

1 The City assented to Sousa and Woodley intervening. Opp’n
Mot. Intervene l.

[2]
Case 1:12-cv-10291-WGY Document 281 Filed 07/29/19 Page 3of5

Yet, Desmesmin only filed a complaint with the Massachusetts
Commission Against Discrimination on July 12, 2019, see id. at
2, and there is no indication that he previously filed such a
complaint with the Equal Employment Opportunity Commission, see
Reply Mot. Intervene 2 n.1. As a consequence, Desmesmin has
neither received a right-to-sue letter from either agency, see

Abraham v. Woods Hole Oceanographic Inst., 553 F.3d 114, 119

 

(lst Cir. 2009) (stating that plaintiffs must receive a right-
to-sue letter from Equal Employment Opportunity Commission prior
to filing Title VII claim in federal district court); 804 Mass.
Code Regs. § 1.15(2) (a) (providing that the Massachusetts
Commission Against Discrimination will not allow removal of
claims within 90 days of filing of a complaint unless
complainant files a motion and shows “good cause”), nor has the
90 day waiting period on his chapter 151B claim run, see Mass.
Gen. Laws ch. 151B, § 9; Rinsky v. Cushman & Wakefield, Inc.,
918 F.3d 8, 14 n.2 (lst Cir. 2019). Thus, Desmesmin has not
exhausted his administrative remedies before bringing his claims

before this Court. Jorge v. Rumsfeld, 404 F.3d 556, 564-65 (lst

 

Cir. 2005) (“Exhaustion has two key components: the timely

filing of a charge with the EEOC and the receipt of a right-to-
sue letter from the agency.”); Errichetti v. Massachusetts Water
Res. Auth., 300 F. Supp. 2d 270, 274-75, 274 n.5 (D. Mass. 2004)

(Stearns, J.) (determining that a plaintiff must exhaust

[3]
Case 1:12-cv-10291-WGY Document 281 Filed 07/29/19 Page 4of5

administrative remedies prior to initiating suit under chapter

151B); see also Fort Bend Cty. v. Davis, 139 S. Ct. 1843, 1848-

 

52 (2019) (holding that Title VII’s exhaustion requirement goes
to the merits, not jurisdiction). Further, unlike the
defendants in Fort Bend County, the City timely raised its

exhaustion argument. Compare Fort Bend Cty., 139 S. Ct. at

 

1846-48 (“Years into the litigation, [the defendant] asserted
for the first time that the District Court lacked jurisdiction
to adjudicate [the plaintiff’s] religion-based discrimination
claim because she had not stated such a claim in her EEOC
charge.”) with Electronic Clerk’s Notes, ECF No. 70 (denying
class certification without prejudice) and Electronic Clerk’s
Notes, ECF No. 264 (denying class certification with prejudice)
and Opp’n Mot. Intervene 1, 3-4, 3 n.2 (raising exhaustion issue
11 days after the Officers moved to intervene). Nor do the
Officers argue to the contrary in their reply briefing, see
generally Reply Mot. Intervene.

Therefore, the Court STAYS the Officers’ motion to

intervene with respect to Desmesmin, ECF No. 267, pending the

[4]
4

Case 1:12-cv-10291-WGY Document 281 Filed 07/29/19 Page5of5

procedural action of the Massachusetts Commission Against
Discrimination.

SO ORDERED.

  

WILLIAM G. ¢
DISTRICT JUDGE

  
  
